Exhibit 10.42

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This Executive Employment Agreement (this “Agreement”), dated as of August 13,
2004 (the “Effective Date”), is made by and between Constar International Inc.,
a Delaware corporation, having its principal offices at One Crown Way,
Philadelphia, Pennsylvania 19154 (the “Company”), and Mr. William S. Rymer (the
“Executive”).

 

Recitals

 

The Company desires to employ the Executive and the Executive desires to be
employed by the Company upon the terms and conditions set forth herein.

 

Agreement

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, and intending to be legally bound hereby, the Company and the
Executive hereby agree as follows:

 

1. Definitions.

 

1.1. “Affiliate” means any person or entity controlling, controlled by or under
common control with the Company.

 

1.2. “Board” means the Board of Directors of the Company.

 

1.3. “Cause” means (a) the Executive, in carrying out his duties under this
Agreement, engages in gross misconduct or gross negligence resulting in a
material adverse effect on the Company, (b) the Executive embezzles any amount
of the Company’s assets, (c) the Executive is convicted (including a plea of
guilty or nolo contendere) of a felony involving moral turpitude, (d) the
Executive’s breach of any covenant contained in Section 9 below, or (e) the
Executive’s willful and material failure to follow the lawful instructions of
the Company’s Board (consistent with Section 4 below). For purposes of this
Section 1.3, no act, or failure to act, on the Executive’s part shall be
considered “willful” unless done, or omitted to be done, by him in bad faith and
without reasonable belief that his action or omission was in the best interest
of the Company. Any act or omission to act by the Executive in reliance upon an
opinion of counsel to the Company shall not be deemed to be willful.

 

1.4. “Change in Control” shall mean:

 

1.4.1. the acquisition after the Effective Date by an individual, entity or
group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934 (the “Exchange Act”)) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of more than 30% of
the combined voting power of the voting securities of the Company entitled to
vote generally in the election of directors (the “Voting Securities”); provided,
however, that the following acquisitions shall not constitute a Change in
Control: (a) any acquisition, directly or indirectly by or from the Company or
any subsidiary of the Company, or by any employee benefit plan



--------------------------------------------------------------------------------

(or related trust) sponsored or maintained by the Company or any subsidiary of
the Company, (b) any acquisition by any underwriter in connection with any firm
commitment underwriting of securities to be issued by the Company, or (c) any
acquisition by any corporation if, immediately following such acquisition, 70%
or more of the then outstanding shares of common stock of such corporation and
the combined voting power of the then outstanding voting securities of such
corporation (entitled to vote generally in the election of directors), are
beneficially owned, directly or indirectly, by all or substantially all of the
individuals and entities who, immediately prior to such acquisition, were the
beneficial owners of the then outstanding common stock of the Company (“Common
Stock”) and the Voting Securities in substantially the same proportions,
respectively, as their ownership, immediately prior to such acquisition, of the
Common Stock and Voting Securities; or

 

1.4.2. The occurrence after the Effective Date of a reorganization, merger or
consolidation, other than a reorganization, merger or consolidation with respect
to which all or substantially all of the individuals and entities who were the
beneficial owners, immediately prior to such reorganization, merger or
consolidation, of the Common Stock and Voting Securities, beneficially own,
directly or indirectly, immediately after such reorganization, merger or
consolidation, 70% or more of the then outstanding common stock and voting
securities (entitled to vote generally in the election of directors) of the
corporation resulting from such reorganization, merger or consolidation in
substantially the same proportions as their respective ownership, immediately
prior to such reorganization, merger or consolidation, of the Common Stock and
Voting Securities; or

 

1.4.3. The occurrence after the Effective Date of (a) a complete liquidation or
substantial dissolution of the Company, or (b) the sale or other disposition of
all or substantially all of the assets of the Company, in each case other than
to a subsidiary, wholly-owned, directly or indirectly, by the Company or to a
holding company of which the Company is a direct or indirect wholly owned
subsidiary prior to such transaction; or

 

1.4.4. During any period of twenty-four (24) consecutive months commencing upon
the Effective Date, the individuals at the beginning of any such period who
constitute the Board and any new director (other than a director designated by a
person or entity who has entered into an agreement with the Company or other
person or entity to effect a transaction described in Sections 1.4.1, 1.4.2 or
1.4.3 above) whose election by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least two-thirds (2/3) of
the directors then still in office who either were directors at the beginning of
any such period or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority of the Board.

 

Notwithstanding the above, a “Change in Control” shall not include any event,
circumstance or transaction which results from the action of any entity or group
which includes, is affiliated with or is wholly or partially controlled by one
or more executive officers of the Company and in which the Executive
participates.

 

2



--------------------------------------------------------------------------------

1.5. “Disability” means the Executive’s inability to render, for a period of six
consecutive months, services hereunder by reason of physical or mental
disability, as determined by the written medical opinion of an independent
medical physician mutually acceptable to the Executive and the Company. If the
Executive and the Company cannot agree as to such an independent medical
physician, each shall appoint one medical physician and those two physicians
shall appoint a third physician who shall make such determination. In no event
shall the Executive be considered disabled for the purposes of this Agreement
unless the Executive is deemed disabled pursuant to the Company’s long-term
disability plan, if one is maintained by the Company.

 

1.6. “Good Reason” means and shall be deemed to exist if, without the prior
express written consent of the Executive, (a) the Executive suffers a material
change in his reporting obligations, (b) the Executive suffers a material change
in the duties, responsibilities or effective authority associated with his
titles and positions, as set forth and described in Section 4 of this Agreement;
(c) a reduction by the Company of the Executive’s “Base Salary” (as increased
from time to time in accordance with Section 5.1 below) or in the other
compensation and benefits (except for benefits payable under the Company’s
equity, incentive or bonus plans) below a level which is substantially
equivalent in the aggregate, to those payable to the Executive hereunder, or a
material adverse change in the terms or conditions on which any such
compensation or benefits are payable as in effect on the date hereof or as the
same may be increased from time to time during the term of this Agreement; (d)
the Company fails to pay the accrued Executive’s compensation or to provide for
the Executive’s accrued benefits when due; (e) the Executive’s office location
is moved to a location more than 30 miles from Philadelphia, Pennsylvania
(excluding the initial relocation of the Company’s headquarters from One Crown
Way and thereafter such new location shall be the point from which this
relocation restriction shall be applied); or (f) the failure or refusal of the
“Company’s Successor” (as defined in Section 8.2 below) to expressly assume this
Agreement in writing, and all of the duties and obligations of the Company
hereunder in accordance with Section 8.2.

 

2. Employment. Subject to the terms and provisions set forth in this Agreement
and specifically as provided in Section 4.1, the Company hereby agrees that the
Executive shall during the “Term of Employment” (as defined in Section 3 below)
be employed as the Executive Vice President and Chief Financial Officer of the
Company, and the Executive hereby accepts such employment.

 

3. Term of Employment. The term of employment under this Agreement shall
commence on the Effective Date and, unless earlier terminated under Section 6
below or extended pursuant to the next sentence, shall terminate on the third
anniversary of the Effective Date (the “Term of Employment”). The Term of
Employment shall automatically be extended, subject to the same terms,
conditions and limitations as provided herein, for an additional one year period
on the first anniversary of the Effective Date and on each such anniversary date
thereafter unless, not later than 180 days prior to any such anniversary, either
party to this Agreement shall have given notice to the other that the Term of
Employment shall not be extended or further extended beyond its then
automatically extended term, if any.

 

3



--------------------------------------------------------------------------------

4. Positions, Responsibilities and Duties.

 

4.1. Positions. During the Term of Employment, the Executive shall be employed
and serve as the Executive Vice President and Chief Financial Officer of the
Company. In such position, the Executive shall have the duties, responsibilities
and authority normally associated with the office and position of Executive Vice
President and Chief Financial Officer of a publicly-traded corporation. The
Executive shall report to the Board and the chief executive officer. All other
accounting, finance and treasury personnel shall report to the Executive and/or
his designees. Notwithstanding the above, the Executive shall not be required to
perform any duties and responsibilities which would be likely to result in a
non-compliance with or violation of any applicable law or regulation.

 

4.2. Duties. During the Term of Employment, the Executive shall have
responsibility for and authority over all accounting, finance and treasury
operations of the Company and its Affiliates. Additionally, during the Term of
Employment, the Executive shall devote substantially all of his business time,
during normal business hours, to the business and affairs of the Company and the
Executive shall use his reasonable best efforts to perform faithfully and
efficiently the duties and responsibilities contemplated by this Agreement;
provided, however, that the Executive shall be allowed, to the extent such
activities do not substantially interfere with the performance by the Executive
of his duties and responsibilities hereunder, to (a) manage the Executive’s
personal, financial and legal affairs, and (b) serve on corporate, civic or
charitable boards or committees.

 

5. Compensation and Other Benefits.

 

5.1. Base Salary. During the Term of Employment, the Executive shall receive a
base salary per annum payable in accordance with the Company’s normal payroll
practices of no less than US $240,000, which the Board shall review annually and
may, in its sole discretion, increase (but not decrease) (“Base Salary”).

 

5.2. Annual Bonus. During the Term of Employment, the Executive shall
participate in the Company’s Annual Incentive & Management Stock Purchase Plan
(the “AIMSPP”) as maintained by the Company from time to time for the benefit of
senior executives. In respect of each full or partial calendar year during the
Term of Employment, the Executive shall be eligible for an annual bonus (the
“Bonus”) if the Executive and/or the Company achieves performance goals
established by the Board in good faith and consistent with the AIMSPP.

 

5.3. Retirement and Savings Plans. During the Term of Employment, the Executive
shall be eligible to participate in all pension, retirement, savings, 401(k) and
other employee pension benefit plans, policies and programs (the “Retirement
Plans”) maintained by the Company from time to time for the benefit of senior
executives and/or other employees. However, nothing in this Section 5.3 shall be
construed to require the Company to establish or maintain any such Retirement
Plans.

 

5.4. Supplemental Executive Retirement Plan. During the Term of Employment, the
Executive shall participate in the Company’s Supplemental Executive Retirement
Plan (the “SERP”) as maintained by the Company from time to time for the benefit
of senior executives.

 

4



--------------------------------------------------------------------------------

5.5. Welfare Benefit Plans. During the Term of Employment, the Executive, the
Executive’s spouse, if any, and his eligible dependents, if any, shall be
eligible to participate in and be covered on the same basis as other senior
executive officers of the Company under all the welfare benefit plans, policies
and/or programs maintained by the Company from time to time including, without
limitation, all medical, hospitalization, dental, disability, life, accidental
death and dismemberment and travel accident insurance plans, policies and/or
programs (the “Welfare Plans”). However, nothing in this Section 5.5 shall be
construed to require the Company to establish or maintain any such Welfare
Plans. The Welfare Plans and the Retirement Plans are sometimes referred to
collectively herein as the “Benefit Plans.”

 

5.6. Expense Reimbursement. During and in respect of the Term of Employment, the
Executive shall be entitled to receive prompt reimbursement for expenses
incurred by the Executive in performing his duties and responsibilities
hereunder in accordance with the Company’s policy for senior executives of the
Company.

 

5.7. Vacation and Fringe Benefits. During the Term of Employment, the Executive
shall be entitled to at least four weeks paid vacation each calendar year, plus
paid time off due to illness or personal reasons in accordance, in all such
cases, with Company policy.

 

5.8. Equity Compensation. During the Term of Employment, the Executive shall be
eligible to participate in and receive awards under the Company’s 2002
Stock-Based Incentive Compensation Plan, and any other equity-based incentive
plans as maintained by the Company from time to time for the benefit of senior
executives.

 

6. Termination. Upon the occurrence of any termination of the Executive’s
employment as chief financial officer, the Executive shall and shall be deemed
to immediately resign from membership on the Board, if applicable, and from any
committees thereof (and the Executive shall promptly tender to the Board a
written resignation letter effecting the foregoing).

 

6.1. Termination Due to Death. In the event of the Executive’s death, the
Executive’s estate or his legal representative, as the case may be, shall be
entitled to: (a) any Base Salary earned but unpaid as of the date of death and
Base Salary continuation through the end of the month in which the Executive’s
death occurs; (b) a pro-rata payment for the year of the Executive’s death equal
to the “target” Bonus plus the matching incentive under the AIMSPP (the “Total
Award”) for such year multiplied by a fraction, the numerator which is the
number of days transpired in the calendar year up to and including the date of
the death of the Executive, and the denominator of which is 365; (c) immediate
payment of any unpaid expense reimbursements, deferred compensation and unused
accrued vacation days through the date of the Executive’s death; and (d) any
other payments and/or benefits which the Executive, the Executive’s estate or
the Executive’s legal representative is entitled to receive under any of the
Benefit Plans, the AIMSPP, the SERP or otherwise in accordance with the terms of
such plan or arrangement.

 

5



--------------------------------------------------------------------------------

6.2. Termination Due to the Executive’s Disability. Upon 30 days prior written
notice to the Executive, the Company may terminate the Executive’s employment
hereunder due to Disability. In such event, the Executive or his legal
representative, as the case may be, shall be entitled to: (a) any Base Salary
earned but unpaid as of the date of the Executive’s termination due to
Disability and Base Salary continuation through the end of the month in which
such termination occurs; (b) a pro-rata payment for the year of termination
equal to the Total Award under the AIMSPP for such year multiplied by a
fraction, the numerator of which is the number of days transpired in the
calendar year up to and including the date on which the Executive is terminated
by the Company due to Disability, and the denominator of which is 365; (c)
immediate payment of any unpaid expense reimbursements, deferred compensation
and unused accrued vacation days through the date of termination; and (d) any
other payments and/or benefits which the Executive or the Executive’s legal
representative is entitled to receive under any of the Benefit Plans, the
AIMSPP, the SERP or otherwise in accordance with the terms of such plan or
arrangement.

 

6.3. Termination Without Cause or by the Executive for Good Reason Prior to
Change in Control. Prior to a Change in Control and upon 30 days prior written
notice to the Executive, the Company may terminate the Executive’s employment
hereunder without Cause. Prior to a Change in Control and upon 30 days prior
written notice to the Company the Executive may terminate his employment
hereunder with the Company for Good Reason. In either such event (unless the
Executive has incurred a termination under Section 6.1 or 6.2 above), the
Executive shall be entitled to, upon execution and effectiveness of a general
release in substantially the form attached as exhibit “A” and upon resignation
by the Executive from his position, if any, on the Board: (a) (i) Base Salary
earned but unpaid as of the date of the Executive’s termination, (ii) Base
Salary continuation for twenty-four months, and (iii) payment of two times the
Total Award under the AIMSPP for the year in which any termination occurs paid
in 24 substantially equal payments over the Base Salary continuation period; (b)
continuation of medical benefits in effect as of the date of termination for a
period of two years following the date of termination at the Company’s sole
expense and following the expiration of this coverage period, COBRA continuation
coverage under the Company’s medical plan for 18 months in accordance with
applicable law at the Executive’s sole expense provided that the Executive is
not enrolled in another group health plan; (c) immediate payment of any unpaid
expense reimbursements, deferred compensation and unused accrued vacation days
through the date of termination; and (d) any other payments and/or benefits
which the Executive is entitled to receive under any of the Benefit Plans, the
AIMSPP, the SERP or otherwise in accordance with the terms of such plan or
agreement. In the event the Executive intends to terminate his employment with
the Company for Good Reason such prior written notice shall specify the
particular act or acts, or failure to act, which is or are the basis for the
Executive’s decision to so terminate his employment for Good Reason. The Company
shall be given 30 days after such notice to correct such act or failure to act.
Upon failure of the Company, with such 30 day period, to correct such act or
failure to act, the Executive may proceed to terminate his employment with the
Company.

 

In the event that a Change in Control occurs within six months following the
Executive’s termination of employment under this Section 6.3, the Executive
shall be entitled to receive the additional payments and benefits to which he
would be entitled had his employment terminated following a Change in Control
under Section 6.4 below.

 

6



--------------------------------------------------------------------------------

6.4. Termination Without Cause or by the Executive for Good Reason After a
Change in Control. After a Change in Control and upon 30 days prior written
notice to the Executive, the Company may terminate the Executive’s employment
hereunder without Cause. After a Change in Control and upon 30 days prior
written notice to the Company, the Executive may terminate his employment
hereunder with the Company for Good Reason. In either such event (unless the
Executive has incurred a termination under Section 6.1 or 6.2 above), the
Executive shall be entitled to, upon execution and effectiveness of a general
release in substantially the form attached as exhibit “A” and upon resignation
by the Executive from his position, if any, on the Board: (a) (i) Base Salary
earned but unpaid as of the date of the Executive’s termination, (ii) a lump sum
payment equal to three times Base Salary plus three times the Total Award under
the AIMSPP for the year in which any such termination occurs; (b) continuation
of medical benefits in effect as of the date of termination for a period of
three years following the date of termination at the Company’s sole expense and
following the expiration of this coverage period, COBRA continuation coverage
under the Company’s medical plan for 18 months in accordance with applicable law
at the Executive’s sole expense provided that the Executive is not enrolled in
another group health plan; (c) immediate payment of any unpaid expense
reimbursements, deferred compensation and unused accrued vacation days through
the date of termination; and (d) any other payments and/or benefits to which the
Executive is entitled to receive under any of the Benefit Plans, the AIMSPP, the
SERP or otherwise in accordance with the terms of such plan or arrangement.

 

6.5. Termination For Cause. Subject to the provisions of this Section 6.5, the
Company may terminate the Executive’s employment for Cause. In such event, the
Executive shall be entitled to: (a) any Base Salary earned but unpaid through
the date of termination; (b) immediate payment of any unpaid expense
reimbursements, deferred compensation and unused accrued vacation days through
the date of termination; and (c) any other payments and/or benefits to which the
Executive is entitled to receive under any of the Benefit Plans, the AIMSPP, the
SERP or otherwise in accordance with the terms of such plan or arrangement. In
any case described in this Section 6.5, the Executive shall be given written
notice authorized by a vote of at least a majority of the members of the Board
that the Company intends to terminate the Executive’s employment for Cause. Such
written notice shall specify the particular act or acts, or failure to act,
which is or are the basis for the decision to so terminate the Executive’s
employment for Cause. Executive shall be given 30 days after such notice to cure
such act or failure to act to the satisfaction of the Board. Upon failure of the
Executive, within such 30 day period, to correct such act or failure to act, the
Executive shall be deemed terminated for Cause.

 

6.6. Termination Without Good Reason. Upon 30 days prior written notice to the
Company, the Executive shall have the right to terminate his employment
hereunder without Good Reason or any reason at all. In such event, the Executive
shall be entitled to: (a) any Base Salary earned but unpaid through the date of
termination; (b) immediate payment of any unpaid expense reimbursements,
deferred compensation and unused accrued vacation days through the date of
termination; and (c) any other payments and/or benefits to which the Executive
is entitled to receive under any of the Benefit Plans, the AIMSPP, the SERP or
otherwise in accordance with the terms of such plan or arrangement.

 

7



--------------------------------------------------------------------------------

6.7. Certain Other Payments. If the Executive is liable for the payment of any
excise tax (the “Basic Excise Tax”) pursuant to Section 4999 of the Code, or any
successor or like provision, with respect to any payment or property transfers
received or to be received under this Agreement or otherwise, the Company shall
pay the Executive an amount (the “Special Reimbursement”) which, after payment
to the Executive (or on the Executive’s behalf) of any federal, state and local
taxes, including, without limitation, any further excise tax under said Section
4999, with respect to or resulting from the Special Reimbursement, equals the
net amount of the Basic Excise Tax. The Special Reimbursement shall be paid as
soon as practicable after it is determined by the Company or the Executive and
reviewed for accuracy by the Company’s certified public accountants.

 

7. Non-exclusivity of Rights. Nothing in this Agreement shall prevent or limit
the Executive’s continuing or future participation in any benefit, bonus,
incentive or other plan, policy or program provided or maintained by the Company
and/or any Affiliate and for which the Executive may qualify, nor shall anything
herein limit or otherwise prejudice such rights as the Executive may have under
any other existing or future agreements with the Company and/or any Affiliate,
including, without limitation, any stock option agreements or plans. Amounts
which are vested benefits or which the Executive is otherwise entitled to
receive under any plans or programs of the Company and/or any Affiliate at or
subsequent to the date of termination shall be payable in accordance with such
plans or programs. Notwithstanding the above, the Company shall be under no
obligation to establish or maintain any such plan, policy or program.

 

8. Successors.

 

8.1. The Executive. This Agreement is personal to the Executive and, without the
prior express written consent of the Company, shall not be assignable by the
Executive, except that the Executive’s rights to receive any compensation or
benefits under this Agreement may be transferred or disposed of pursuant to
testamentary disposition, intestate succession or pursuant to a domestic
relations order. This Agreement shall inure to the benefit of and be enforceable
by the Executive’s heirs, beneficiaries and/or legal representatives.

 

8.2. The Company. This Agreement shall inure to the benefit of and be binding
upon the Company and its respective successors and assigns. The Company shall
require any successor to all or substantially all of its business and/or assets,
whether direct or indirect, by purchase, merger, consolidation, acquisition of
stock, or otherwise (the “Company’s Successor”), by an agreement in form and
substance satisfactory to the Executive, expressly to assume and agree to
perform this Agreement in the same manner and to the same extent as the Company
would be required to perform if no such succession had taken place.

 

9. Restrictive Covenants.

 

9.1. Non-Solicitation. If the Executive’s employment with the Company terminates
for any reason, the Executive, for the greater of twelve months after any such
termination or the period during which the Executive receives Base Salary
continuation after any such termination (for these purposes, the Executive shall
be deemed to receive Base Salary continuation for three years if he has incurred
a termination of service under Section 6.4), shall

 

8



--------------------------------------------------------------------------------

not (except on the Company’s behalf), directly or indirectly, on his own behalf
or on behalf of any other person, firm, partnership, corporation or other
entity, (a) solicit or service the business of any of the Company’s or its
Affiliates’ clients, any of the Company’s or its Affiliates’ former clients
which were clients within twelve months prior to the termination of his
employment or any of the prospective clients which were being actively solicited
by the Company or its Affiliates at the time of the termination of his
employment or (b) attempt to cause or induce any employee of the Company or its
Affiliates to leave the Company or the Affiliate.

 

9.2. Non-Competition. If the Executive’s employment with the Company terminates
for any reason, except by non-renewal of this Agreement by the Company for
reason other than for Cause, the Executive, for the greater of: twelve months
after any such termination or the period during which the Executive receives
Base Salary continuation after any such termination (for these purposes, the
Executive shall be deemed to receive Base Salary continuation for three years if
he has incurred a termination of service under Section 6.4), shall not, directly
or indirectly, within or with respect to the United States of America engage,
without the consent of the Company, in any business or activity, whether as an
employee, consultant, partner, principal, agent, representative, stockholder or
in any other capacity, or render any services or provide any advice to any
business, activity, person or entity which competes with any PET packaging
business; provided, however, that the Executive’s ownership of not more than 5%
of the stock of any publicly-traded corporation shall not be a violation of this
Section 9.2. By agreeing to this contractual modification prospectively at this
time, the parties intend to make this provision enforceable under the law(s) of
all applicable states so that the entire agreement not to compete and/or this
Agreement as prospectively modified shall remain in full force and effect and
shall not be rendered void or illegal. Such modifications shall not affect the
payments made to the Executive under this Agreement. The Executive acknowledges
that his skills are such that he can be gainfully employed in noncompetitive
employment and that the agreement not to compete will in no way prevent him from
earning a living. The Executive understands and agrees that the rights and
obligations set forth in this Section 9.2 shall extend beyond the Term of
Employment.

 

9.3. Confidentiality. The Executive shall not, during the Term of Employment and
at any time thereafter, without the prior express written consent of the
Company, directly or indirectly divulge, disclose or make available or
accessible any Confidential Information (as defined below) to any person, firm,
partnership, corporation, trust or any other entity or third party (other than
when required to do so in good faith to perform the Executive’s duties and
responsibilities under this Agreement or when (a) required to do so by a lawful
order of a court of competent jurisdiction, any governmental authority or
agency, or any recognized subpoena power, or (b) necessary to prosecute the
Executive’s rights against the Company or its Affiliates’ or to defend himself
against any allegations). In addition, the Executive shall not create any
derivative work or other product based on or resulting from any Confidential
Information (except in the good faith performance of his duties under this
Agreement). The Executive shall also proffer to the Board’s designee, no later
than the effective date of any termination of his employment with the Company
for any reason, and without retaining any copies, notes or excerpts thereof, all
memoranda, computer disks or other media, computer programs, diaries, notes,
records, data, customer or client lists, marketing plans and strategies, and any
other documents consisting of or containing Confidential Information that are in
the Executive’s actual or constructive possession or which are subject to his
control at such

 

9



--------------------------------------------------------------------------------

time. For purposes of this Agreement, “Confidential Information” shall mean all
information respecting the business and activities of the Company, or any
Affiliate of the Company, including, without limitation, the terms and
provisions of this Agreement, the clients, customers, suppliers, employees,
consultants, computer or other files, projects, products, computer disks or
other media, computer hardware or computer software programs, marketing plans,
financial information, methodologies, know-how, processes, practices,
approaches, projections, forecasts, formats, systems, data gathering methods
and/or strategies of the Company or any Affiliate. Notwithstanding the
immediately preceding sentence, Confidential Information shall not include any
information that is, or becomes, generally available to the public (unless such
availability occurs as a result of the Executive’s breach of any portion of this
Section 9.3).

 

9.4. Ownership of Inventions. Each Invention (as defined below) made, conceived
or first actually reduced to practice by the Executive, whether alone or jointly
with others, during the term of Executive’s employment with the Company and each
Invention made, conceived or first actually reduced to practice by the
Executive, whether alone or jointly with others, within one year after the
termination of Executive’s employment with the Company which relates in any way
to work performed for the Company during the term of Executive’s employment,
shall be promptly disclosed in writing to the Board. Such report shall be
sufficiently complete in technical detail and appropriately illustrated by
sketch or diagram to convey to one skilled in the art of which the invention
pertains, a clear understanding of the nature, purpose, operations, and, to the
extent known, the physical, chemical, biological or other characteristics of the
Invention. As used in this Agreement, “Invention” means any invention, discovery
or innovation with regard to any facet of the Company’s business whether or not
patentable, made, conceived, or first actually reduced to practice by Executive,
alone or jointly with others, in the course of, in connection with, or as a
result of service as an employee of the Company, including any art, method,
process, machine, manufacture, design or composition of matter, or any
improvement thereof. Each Invention, as herein defined, shall be the sole and
exclusive property of the Company. The Executive agrees to execute an assignment
to the Company or its nominee of the Executive’s entire right, title and
interest in and to any Invention, without compensation beyond that provided in
this Agreement. The Executive further agrees, upon the request of the Company
and at its expense, that the Executive will execute any other instrument and
document necessary or desirable in applying for and obtaining patents in the
United States and in any foreign country with respect to any Invention. The
Executive further agrees, whether or not the Executive is then an employee of
the Company, to cooperate to the extent and in the manner reasonably requested
by the Company in the prosecution or defense of any claim involving a patent
covering any Invention or any litigation or other claim or proceeding involving
any Invention covered by this Agreement, but all expenses thereof shall be paid
by the Company.

 

9.5. Injunctive Relief. The Executive acknowledges and agrees that the Company
will have no adequate remedy at law, and would be irreparably harmed, if the
Executive breaches or threatens to breach any of the provisions of this Section
9 of this Agreement. The Executive agrees that the Company shall be entitled to
equitable and/or injunctive relief to prevent any breach or threatened breach of
this Section 9, and to specific performance of each of the terms of such Section
in addition to any other legal or equitable remedies that the Company may have.
The Executive further agrees that he shall not, in any equity proceeding
relating to the enforcement of the terms of this Section 9, raise the defense
that the Company has an adequate remedy at law.

 

10



--------------------------------------------------------------------------------

9.6. Special Severability. The terms and provisions of this Section 9 are
intended to be separate and divisible provisions and if, for any reason, any one
or more of them is held to be invalid or unenforceable, neither the validity nor
the enforceability of any other provision of this Agreement shall thereby be
affected. It is the intention of the parties to this Agreement that the
potential restrictions on the Executive’s future employment imposed by this
Section 9 be reasonable in both duration and geographic scope and in all other
respects. If for any reason any court of competent jurisdiction shall find any
provisions of this Section 9 unreasonable in duration or geographic scope or
otherwise, the Executive and the Company agree that the restrictions and
prohibitions contained herein shall be effective to the fullest extent allowed
under applicable law in such jurisdiction.

 

10. Miscellaneous.

 

10.1. Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, applied without reference to
principles of conflict of laws. Both the Executive and the Company agree to
appear before and submit exclusively to the jurisdiction of the state and
federal courts located within Philadelphia, Pennsylvania with respect to any
controversy, dispute, or claim arising out of or relating to this Agreement. The
Executive further agrees that the Company may serve him with judicial process
via registered or certified mail and that the Chief Executive Officer of the
Company shall at all times be the Executive’s agent for service of judicial
process, and the Executive hereby appoints the Chief Executive Officer of the
Company as the Executive’s agent for that and any other related purpose.

 

10.2. Full Settlement. The Company’s obligation to make the payments provided
for in this Agreement and otherwise to perform its obligations hereunder shall
not be affected by any set-off, counterclaim, recoupment, defense or other
claim, right or action which the Company may have against the Executive. In no
event shall the Executive be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to the Executive under
any of the provisions of this Agreement. The Company agrees to pay, to the full
extent permitted by law, all legal fees and expenses which the Executive may
reasonably incur as a result of any contest (regardless of the outcome thereof)
by the Company or others of the validity or enforceability of, or liability
under, any provision of this Agreement.

 

10.3. Amendments. This Agreement may not be amended or modified otherwise than
by a written agreement executed by the parties hereto or their respective
successors and legal representatives.

 

10.4. Mutual Intent. Both parties participated in the drafting of the Agreement,
and the language used in this Agreement is the language chosen by the Executive
and the Company to express their mutual intent. Both the Executive and the
Company agree that in the event that any language, section, clause, phrase or
word used in the Agreement is determined to be ambiguous, no presumption shall
arise against or in favor of either party and that no rule of strict
construction shall be applied against either party with respect to such
ambiguity.

 

11



--------------------------------------------------------------------------------

10.5. Notices. All notices and other communications hereunder shall be in
writing and shall be given by hand-delivery to the other parties or by
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:

 

To the Company:

   Chairman of the Compensation Committee      Constar International Inc.     
One Crown Way      Philadelphia, PA 19154

and to

   Chief Executive Officer      Constar International Inc.      One Crown Way  
   Philadelphia, PA 19154

With a copy to Company’s

    

counsel at:

   William G. Lawlor, Esq.      Dechert LLP      4000 Bell Atlantic Tower     
1717 Arch Street      Philadelphia, PA 19103

To the Executive:

   William S. Rymer      6 Orchard Way      Yardley PA, 19067

 

or to such other address as any party shall have furnished to the others in
writing in accordance herewith. Notices and communications shall be effective
when actually received by the addressee.

 

10.6. Withholding. The Company may withhold from any amounts payable under this
Agreement such federal, state or local income taxes to the extent the same
required to be withheld pursuant to any applicable law or regulation.

 

10.7. Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.

 

10.8. Captions. The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect.

 

12



--------------------------------------------------------------------------------

10.9. Counterparts. This Agreement may be executed in one or more counterparts
each of which shall be deemed an original instrument, but all of which together
shall constitute but one and the same Agreement.

 

10.10. Beneficiaries/References. The Executive shall be entitled to select (and
change) a beneficiary or beneficiaries to receive any compensation or benefit
payable hereunder following the Executive’s death, and may change such election,
in either case by giving the Company written notice thereof. In the event of the
Executive’s death or a judicial determination of his incompetence, reference in
this Agreement to the Executive shall be deemed, where appropriate, to refer to
his beneficiary(ies), estate or other legal representative(s).

 

10.11. Entire Agreement. This Agreement contains the entire agreement between
the parties concerning the subject matter hereof and supersedes all prior
agreements, understandings, discussions, negotiations and undertakings, whether
written or oral, between the parties with respect thereto.

 

10.12. Representations.

 

10.12.1. Awards. The Company represents and warrants to the Executive that all
shares issued pursuant to any equity award granted to the Executive by the
Company, upon issuance to the Executive, will be duly authorized, fully paid and
non-assessable. A sufficient number of shares for each such equity award will be
properly reserved.

 

10.12.2. Authorization. The Company represents and warrants to the Executive
that this Agreement will be authorized by all necessary action of the Company
and will be the binding agreement of the Company, enforceable against it in
accordance with the terms thereof. The Company is not prevented from entering
into or performing this Agreement by any law, order, rule or regulation, its
certificate of incorporation, bylaws or any agreement to which it is a party.

 

10.12.3. Duties of the Employee The Executive represents and warrants that the
performance by Executive of the Executive’s duties and obligations under this
Agreement will not violate any agreement between the Executive and any other
person, firm, partnership, corporation or other organization.

 

10.13. Survivorship. The respective rights and obligations of the parties
hereunder shall survive any termination of this Agreement or the Executive’s
Term of Employment hereunder for any reason to the extent necessary to the
intended provision of such rights and the intended performance of such
obligations.

 

10.14. All Prior Agreements Terminated. This Agreement terminates the prior
Change in Control Agreement between the Company and the Executive entered into
September 17, 2003.

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and the
Company has caused this Agreement to be executed in its name on its behalf, all
as of the day and year first above written.

 

Constar International Inc.

By:

 

/s/ Michael Hoffman

--------------------------------------------------------------------------------

   

William S. Rymer

   

--------------------------------------------------------------------------------

   

William S. Rymer

 

14



--------------------------------------------------------------------------------

EXHIBIT A

 

General Release

 

IN CONSIDERATION OF the payment of $10.00, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, and in consideration
of the terms and conditions contained in the Executive Employment Agreement,
dated as of August 9, 2004, (the “Employment Agreement”) by and between William
S. Rymer (the “Executive”) and Constar International Inc. (the “Company”), the
Executive on behalf of himself and his heirs, executors, administrators, and
assigns, releases and discharges the Company and its past present and future
subsidiaries, divisions, affiliates and parents (including without limitation to
the foregoing Crown Cork & Seal Company, Inc.), and their respective current and
former officers, directors, employees, agents, and/or owners, and their
respective successors, and assigns and any other person or entity claimed to be
jointly or severally liable with the Company or any of the aforementioned
persons or entities (the “Released Parties”) from any and all manner of actions
and causes of action, suits, debts, dues, accounts, bonds, covenants, contracts,
agreements, judgments, charges, claims, and demands whatsoever (“Losses”) which
the Executive and his heirs, executors, administrators, and assigns have, had,
or may hereafter have, against the Released Parties or any of them arising out
of or by reason of any cause, matter, or thing whatsoever from the beginning of
the world to the date hereof, including without limitation, any and all matters
relating to the Executive’s employment by the Company and the cessation thereof,
and any and all matters arising under any federal, state, or local statute,
rule, or regulation, or principle of contract law or common law, including but
not limited to, the Family and Medical Leave Act of 1993, as amended, 29 U.S.C.
§§ 2601 et seq., Title VII of the Civil Rights Act of 1964, as amended, 42
U.S.C. §§ 2000 et seq., the Age Discrimination in Employment Act of 1967, as
amended, 29 U.S.C. §§ 621 et seq. (the “ADEA”), the Americans with Disabilities
Act of 1990, as amended, 42 U.S.C. §§ 12101 et seq., the Worker Adjustment and
Retraining Notification Act of 1988, as amended, 29 U.S.C. §§2101 et seq., the
Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C. §§ 1001
et seq., the Pennsylvania Human Relations Act, as amended, 43 P.S. §§ 955 et.
seq., and any other equivalent or similar federal, state, or local statute;
provided, however, that the Executive does not release or discharge the Released
Parties from any of the Company’s obligations to him under the Employment
Agreement or Losses arising under the ADEA which arise after the date on which
the Executive executes this general release. It is understood that nothing in
this general release is to be construed as an admission on behalf of the
Released Parties of any wrongdoing with respect to the Executive, any such
wrongdoing being expressly denied.

 

The Executive represents and warrants that he fully understands the terms of
this general release, that he has been encouraged to seek, and has sought, the
benefit of advice of legal counsel, and that he knowingly and voluntarily, of
his own free will, without any duress, being fully informed, and after due
deliberation, accepts its terms and signs below as his own free act. Except as
otherwise provided herein, the Executive understands that as a result of
executing this general release, he will not have the right to assert that the
Company or any other of the Released Parties unlawfully terminated his
employment or violated any of his rights in connection with his employment or
otherwise.

 

15



--------------------------------------------------------------------------------

The Executive further represents and warrants that he has not filed, and will
not initiate, or cause to be initiated on his behalf any complaint, charge,
claim, or proceeding against any of the Released Parties before any federal,
state, or local agency, court, or other body relating to any claims barred or
released in this General Release thereof, and will not voluntarily participate
in such a proceeding. However, nothing in this general release shall preclude or
prevent the Executive from filing a claim, which challenges the validity of this
general release solely with respect to the Executive’s waiver of any Losses
arising under the ADEA. The Executive shall not accept any relief obtained on
his behalf by any government agency, private party, class, or otherwise with
respect to any claims covered by this General Release.

 

The Executive may take twenty-one (21) days to consider whether to execute this
General Release. Upon the Executive’s execution of this general release, the
Executive will have seven (7) days after such execution in which he may revoke
such execution. In the event of revocation, the Executive must present written
notice of such revocation to the Company’s Chief Executive Officer. If seven (7)
days pass without receipt of such notice of revocation, this General Release
shall become binding and effective on the eighth (8th) day after the execution
hereof (the “Effective Date’).

 

INTENDING TO BE LEGALLY BOUND, I hereby set my hand below:

 

 

--------------------------------------------------------------------------------

William S. Rymer

Dated:

 

 

--------------------------------------------------------------------------------

 

State of

 

 

--------------------------------------------------------------------------------

  

)

    

County of

 

--------------------------------------------------------------------------------

  

)

  

ss.

 

On this              day of                      in the year 200     before me,
the undersigned, personally appeared William S. Rymer, personally known to me or
proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument, and acknowledged to me that he
executed the same in his capacity as an individual, and that by his signature on
the instrument he executed such instrument, and that such individual made such
appearance before the undersigned.

 

 

 

--------------------------------------------------------------------------------

Notary Public

 

16